Citation Nr: 1723876	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected residuals of a neck injury with degenerative changes, currently evaluated as 20 percent disabling (hereinafter referred to as a cervical spine disability).

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left (minor) upper extremity, to include entitlement to a rating in excess of 10 percent prior to November 25, 2014.

3.  Entitlement to a rating in excess of 30 percent for radiculopathy of the right (major) upper extremity, to include entitlement to a rating in excess of 10 percent prior to November 25, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1978 to August 1993.

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO continued a 20 percent disability rating assigned to the service-connected neck disability and 10 percent ratings assigned to radiculopathy of the left (minor) and right (major) upper extremities.  The Veteran appealed the 20 and 10 percent disability ratings assigned to the above-cited service-connected disabilities to the Board.

In February 2012, the Veteran testified before the undersigned at a hearing conducted at the above-referenced RO.  At the hearing, the Veteran clarified that he was right-hand dominant.  (Transcript (T.) at page (pg.) 2).  Thus, the issues with respect to the right and left upper extremities have been characterized to reflect the Veteran's testimony before the undersigned. 

In addition, the record shows that, in a July 2008 statement to the RO, the Veteran specifically raised the issue of entitlement to a TDIU.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in July 2008).  The United States Court of Appeals has held that a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The issue of entitlement to a TDIU was granted in an October 2016 rating decision, effective July 1, 2014, the day the Veteran last worked.  There is no indication that the Veteran has disagreed with the effective date assigned and it was also not addressed in his representative's recent brief.  The Board therefore finds that the claim for TDIU has been satisfied and there is no longer any issue in controversy with respect to this claim.

The Board also notes that the October 2016 rating decision also assigned a 30 percent rating for radiculopathy of the right (major) upper extremity, effective from November 25, 2014, and a 20 percent rating for radiculopathy of the left (minor) upper extremity, effective from November 25, 2014.  The Veteran has continued his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran was last afforded a VA examination for his neck disability in November 2014, with an addendum opinion in October 2016.  The Court of Appeals for Veterans Claims (Court) has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the November 2014 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous VA examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

With regards to the claims for increased ratings for radiculopathy of the right and left upper extremities, in light of the potentially relevant findings during the requested orthopedic examinations, the Board will defer adjudication of these claims.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of his neck and associated right and left upper extremity radiculopathy disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The cervical spine should be tested for pain in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

In addition to completing the above testing, the examiner should additionally address any and all neurological complications associated with his neck disability, particularly the Veteran's left and right upper extremity radiculopathy.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

2.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims for increased evaluation for his cervical spine and associated left and right upper extremity radiculopathy disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


